PER CURIAM.
Appellant, Margarito Curiel-Aguirre, appeals a conviction for vehicular homicide and certain discretionary costs. We reverse and remand.
Appellant was found guilty of DUI manslaughter and vehicular homicide. The trial court agreed that the dual convictions violated the prohibition against double jeopardy, but neglected to then vacate the conviction foy vehicular homicide. The state concedes error on appeal. Accordingly, we order the lower court to vacate the conviction for vehicular manslaughter. See Del Risco v. State, 96 So.3d 1159 (Fla. 3d DCA 2012).
Appellant also challenges the imposition of a discretionary fíne and surcharge that were not orally pronounced at the sentencing hearing. Such fines, pursuant to section 775.083, Florida Statutes (2012), cannot be announced as part of a lump sum, as was done below, but must be specifically pronounced. See, e.g., Coates v. State, 106 So.3d 509 (Fla. 1st DCA 2013); Keel v. State, 134 So.3d 1005 (Fla. 1st DCA 2012): On remand, the trial court may reimpose the fine and surcharge after following the proper procedure. See, e.g., Jones v. State, 107 So.3d 563 (Fla, 1st DCA 2013); Nix v. State, 84 So.3d 424 (Fla. 1st DCA 2012).
REVERSED and REMANDED for further proceedings.
THOMAS and WETHERELL, JJ., and ADRIAN G. SOUD, Associate Judge, concur.